Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 02/22/2022 are considered persuasive.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
a controller configured, in response to determining from the error table that the failure count of a data memory cell is higher than a threshold failure count, to: transfer data stored in the data memory cell to a backup memory cell; designate the data memory cell as a deactivated data memory cell belonging to the plurality of backup memory cells not actively used for storing data; and designate the backup memory cell as an activated data memory cell belonging to the plurality of data memory cells actively used for storing data.

Claim 8 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
a controller configured, in response to determining that a repair table entry has a failure count lower than a failure count of a data memory cell, to: designate a deactivated data memory cell associated with the 

Claim 17 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
in response to determining from the error table that the failure count of a data memory cell is higher than a threshold failure count: transferring data stored in the data memory cell to a backup memory cell; designating the data memory cell as a deactivated data memory cell belonging to the plurality of backup memory cells not actively used for storing data; and designating the backup memory cell as an activated data memory cell belonging to the plurality of data memory cells actively used for storing data.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824